ORDER

Pro se Michigan prisoner Larry Moore appeals a district court’s grant of summary judgment that dismissed his 42 U.S.C. § 1983 suit. The case has been referred to this panel pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. We unanimously agree that oral argument is not needed. Fed. R.App. P. 34(a).
Moore sued several employees of the Michigan Department of Corrections. He claimed that the defendants deprived him of an air mattress in violation of the Eighth Amendment. The defendants were served and moved the district court for summary judgment. The magistrate judge-in a thorough, twenty-page report and recommendation-advised the district court to grant the motion. Over Moore’s objections, the district court adopted the magistrate judge’s report and recommendation, granted the defendants’ motion for summary judgment, and dismissed the suit.
In his timely appeal, Moore has submitted a difficult-to-decipher brief in which he claims that the district court erred in granting summary judgment for the defendants. He also claims, for the first time on appeal, that his suit should have been construed as a class-action suit brought on behalf of all prisoners denied air mattresses. Both parties have filed briefs.
As an initial matter, Moore’s class-action contentions are not properly before us. Unless exceptional circumstances are present, we normally will not address an issue not first raised in the district court. Ener-tech Elec., Inc. v. Mahoning County Comm’rs, 85 F.3d 257, 261 (6th Cir.1996). This case presents no exceptional circumstances.
We review de novo a grant of summary judgment. Terry Barr Sales Agency, Inc. v. All-Lock Co., Inc., 96 F.3d 174, 178 (6th Cir.1996).
Upon review, we conclude that the district court did not err in granting summary judgment for the defendants. Because the magistrate judge and the district court articulated the reasons for dismissing Moore’s suit, a detailed per curiam opinion would be duplicative and serve no purpose.
Accordingly, we affirm the district court’s judgment for the reasons stated and adopted by the district court. Rule 34(j)(2)(C), Rules of the Sixth Circuit.